Citation Nr: 1042217	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased rating for spondylosis and 
spondylolisthesis with degenerative disease and status post 
lumbar fusion with mild posterior disc bulging, rated as 10 
percent disabling prior to March 26, 2009 and 20 percent 
disabling as of that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for the above-
noted back disability effective April 1, 2004.  The RO in 
Detroit, Michigan, currently has jurisdiction of the claim.  

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the Detroit RO in January 2006.  A transcript of the 
hearing is of record.  

In his July 2005 VA Form 9, the Veteran requested a hearing at 
the RO before a member of the Board.  His hearing was scheduled 
for December 2006, but he failed to appear on the scheduled date 
and did not explain his absence or request to reschedule the 
hearing.  Therefore, the Board considers his request for a Board 
hearing withdrawn.  38 C.F.R. § 20.704(d) (2010).

The claim was remanded by the Board in January 2009 for 
additional development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to obtain additional VA treatment records and to 
schedule the Veteran for an appropriate VA examination.  The 
actions directed by the Board have been accomplished and the 
matter returned for appellate review.  

The Board notes that the rating assigned for the Veteran's 
service-connected back disability was subsequently increased to 
20 percent, effective March 26, 2009.  See April 2010 rating 
decision.  Despite the increased rating granted, the Veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement (NOD) 
as to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board also notes that the Veteran's representative has 
requested referral of the issue of entitlement to service 
connection for a neurological condition affecting his right leg 
as secondary to his service-connected back disability.  As will 
be discussed in greater detail below, although the Veteran has 
subjective complaints of numbness radiating down his right leg, 
there are no objective neurological findings, and no neurological 
disorders, associated with this complaint.  Therefore, referral 
of this issue is not warranted.  


FINDINGS OF FACT

1.  Prior to March 26, 2009, the Veteran's spondylosis and 
spondylolisthesis with degenerative disease and status post 
lumbar fusion with mild posterior disc bulging was not manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, or intervertebral disc syndrome 
(IDS) with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months.  

2.  As of March 26, 2009, the Veteran's spondylosis and 
spondylolisthesis with degenerative disease and status post 
lumbar fusion with mild posterior disc bulging has not manifested 
forward flexion to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, or IDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected spondylosis and spondylolisthesis with 
degenerative disease and status post lumbar fusion with mild 
posterior disc bulging have not been met prior to March 26, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5235-5243 (2010).

2.  The criteria for a rating in excess of 20 percent for 
service-connected spondylosis and spondylolisthesis with 
degenerative disease and status post lumbar fusion with mild 
posterior disc bulging have not been met as of March 26, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5235-5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence in this case, however, does not support the assignment 
of staged ratings beyond those already implemented by the RO.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection for spondylosis and spondylolisthesis with 
degenerative disease and status post lumbar fusion with mild 
posterior disc bulging was granted pursuant to 38 C.F.R. § 4.71a, 
DCs 5010 and 5239, with a 10 percent evaluation effective April 
1, 2004, the date following the Veteran's discharge from active 
service.  See July 2004 rating decision.  As noted above, the 
rating was subsequently increased to 20 percent effective March 
26, 2009.  See April 2010 rating decision.

The Veteran contends that he is entitled to an increased initial 
rating for his service-connected back disability because of 
findings on VA examination in November 2003, which were possibly 
due to bulging disk, to include that the condition was more 
likely than not related to service; and findings on VA 
examination in June 2004, to include forward flexion to 95 
degrees.  See July 2005.  During his January 2006 hearing, the 
Veteran reported continuous pain on a daily basis, for which he 
is taking medications; sharp pains depending on what activity he 
is participating in; and numbness and weakness continuously going 
down his right leg.  He also reported using a back brace while 
participating in physical therapy, using a cane prior to and 
after surgery on his back, and using a device to help put on his 
shoes.  The Veteran indicated that sitting and standing both pose 
continuous problems for him, that he is unable to participate in 
many activities, and that his back condition poses problems for 
him at work such that he was trying to find another job.  See 
transcript.  

In a December 2008 written brief presentation, the Veteran's 
representative contends that the measurements taken at the time 
of the November 2003 and June 2004 VA examinations are not 
credible.  

The Board notes at this juncture that the arguments advanced by 
the Veteran and his representative regarding findings related to 
his back disability dated prior to the effective date of service 
connection, April 1, 2004, are not for consideration since the 
disability was not service-connected until that date.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003), now codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  
These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Note (1) (2010).

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a (2010).  

Ratings in excess of 20 percent are provided for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); and for unfavorable ankylosis of entire spine (100 
percent).  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  See 
also Plate V, 38 C.F.R. § 4.71a (2010).

Under the criteria governing disabilities of the lumbar spine, 
IDS is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes.  This formula 
provides a rating of 10 percent for IDS with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months; a rating of 20 percent for IDS 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 40 
percent rating for IDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent rating for IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Note (1) (2010).

DC 5010 provides that arthritis due to trauma is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The rating criteria 
for limitation of motion of the spine were discussed above.  

The Veteran underwent a VA compensation and pension (C&P) spine 
examination in June 2004, at which time his claims folder was 
available for review.  In pertinent part, the VA examiner noted 
that a magnetic resonance imaging (MRI) report taken April 10, 
2004 showed post-surgical changes of an L5 laminectomy and 
pedicle screws, as well as some grade I spondylolisthesis of L5-
S1 with a possible bulging disk.  The examiner also noted that a 
prior finding of backward extension to 90 degrees was most likely 
a misprint.  On physical examination, range of motion testing 
revealed forward flexion to 95 degrees, extension to 15 degrees, 
bilateral lateral flexion to 22 degrees, left lateral rotation to 
42 degrees, and right lateral rotation to 45 degrees.  

Private treatment records from Dr. A. Rhodes indicate that the 
Veteran was seen in March 2005 for evaluation of chronic problems 
with his low back.  He reported persistent pain since the 
original injury to his low back, having undergone all sorts of 
treatments and then surgery for instrumentation and fusion, and 
low back pain continuing after that and aggravated by certain 
positions and prolonged sitting.  The Veteran also reported 
numbness in the bilateral legs that occurred with prolonged 
sitting.  He indicated that he was better overall than prior to 
the surgery, but still had some degree of symptoms.  Physical 
examination of the Veteran's low back demonstrated minimal 
tenderness and paraspinal muscles.  There was no tenderness in 
the sacroiliac joint.  Range of motion of the back was somewhat 
limited to about 50 percent of normal and Dr. Rhodes indicated 
that the Veteran could not quite reach 90 degrees of forward 
flexion.  Attempted forward flexion was noted to reproduce low 
back pain and lateral twisting was noted to be somewhat limited 
and reproducing pain.  Neurological examination in the legs was 
normal with normal strength, reflexes and sensation.  Circulation 
in the legs was normal.  Dr. Rhodes noted that the Veteran had 
brought in x-rays and an MRI.  The x-rays were from before and 
after surgery.  Those before show what appeared to be possible 
bilateral pars fracture at L5 with mild spondylolisthesis; those 
postoperatively showed instrumentation between L5 and S1.  The 
MRI showed indication of L5 spondylolysis and spondylolisthesis.  
The radiology reports on all of these studies concurred.  Dr. 
Rhodes' impression was low back pain with underlying spondylosis 
and spine fusion.  The plan was for the Veteran to continue 
exercises for the low back and Dr. Rhodes recommended that he 
continue with his current medications and pursue weight loss.  

VA treatment records reveal that the Veteran was seen in December 
2005 for a general medical evaluation at the primary care clinic.  
It was noted that the Veteran had put on a lot of weight since 
back surgery.  He reported chronic back pain since 2000 with 
surgery fusion L5.  There were no myalgias.  The general medical 
evaluation did not specifically focus on the Veteran's back.  In 
pertinent part, neurological screen was normal, as was gait, and 
there was no extremity edema.  The assessment, in pertinent part, 
was chronic back pain.  The examiner noted prescription ibuprofen 
and flexeril.  See ambulatory care outpatient initial history and 
physical note.  

The Veteran underwent another VA C&P spine examination in April 
2006, at which time his claims folder was available for review.  
He reported stiffness and pain in the lower back with the 
intensity of four out of ten, which had been going on since 2001.  
Driving short distances produced no problems but prolonged 
sitting and walking seemed to increase the pain.  The Veteran 
indicated that he had an occasional feeling of numbness in the 
right leg and that he periodically developed a sharp pain.  He 
reported that sporting activities were affected, that he could 
not bend or lift, and that activities of daily living were 
somewhat affected, but denied that his work was affected.  He 
also denied the use of any back brace and a history of acute 
episodes of lower back pain during the last 12 months.  There was 
no radiation of pain and no trouble with bladder and/or bowel 
function.  The Veteran indicated that Motrin seemed to give him 
some relief without side effects.  

Physical examination revealed that the Veteran was rather 
overweight but did not appear to be in any pain.  He had normal 
heel-toe gait and good posture.  Lumbosacral spine examination 
revealed normal lumbar lordosis.  Muscle tone was good without 
atrophy.  The examiner noted a surgical scar that was slightly 
tender on palpation.  There was no step off deformity.  Range of 
active and passive motion revealed extension to 20 degrees with 
complaint of pain at the end of motion, flexion to 65 degrees, 
also with complaint of pain at the end of motion, right and left 
lateral flexion to 20 degrees, and rotation to 20 degrees with 
pain.  There was no evidence of incoordination, weakness or 
fatigability.  Functional loss due to subjective complaint of 
pain was minimal.  Both lower limbs were equal in length, muscle 
tone was good and there was no atrophy.  Sensation to pinprick 
and light touch was normal but the Veteran complained of minor 
dullness in the right lower leg.  Straight leg raising was to 60 
degrees with negative Lasegue's test.  

The examiner reported that x-rays of the lumbosacral spine 
revealed L5 laminectomy with pedicle screw fusion at L5-S1 level.  
There was grade I spondylosis at this level with minor 
degenerative changes.  The Veteran was diagnosed with grade I 
spondylosis at L5-S1 level with minor degenerative changes and 
status post spinal fusion at L5-S1 level.  There was also 
evidence of laminectomy.  The examiner indicated that there was 
no evidence of neurological deficiency in the lower limbs, but 
there was limitation of motion of the spine.  The examiner also 
noted that there was no additional limitation of motion due to 
pain, fatigue, weakness or lack of endurance on repetitive use of 
the spine and no history of acute episode of excruciating low 
back pain during the last 12 months.  Lastly, the VA examiner 
noted moderate impairment of daily occupational activities.  

VA treatment records reveal that the Veteran was seen in June 
2006 with history of back surgery and back pain being seen for 
routine visit.  He indicated that he felt good and there were no 
specific complaints made in relation to his back disability.  The 
assessment made was back pain with history of surgery; pain 
tolerable with medication; will continue medications; has 
completed physical therapy and knows exercises.  See internal 
medicine progress note.  

The Veteran was seen in December 2006 with complaint of left-
sided flank pain.  He reported spasms in the flank area that came 
and went but denied bowel and/or bladder dysfunction.  Physical 
examination of the back revealed full range of motion and minimal 
discomfort but no deformity or tenderness.  The assessment was 
muscle spasms.  See minor acute care clinic note.  

The Veteran was seen for a routine visit in February 2007, at 
which time a history of back surgery and back pain was noted.  He 
indicated that he felt fair but was still having some back pain 
and spasms.  It was noted that he was taking Naprosyn.  Physical 
examination of his extremities showed no edema.  The assessment 
was back pain with some increase with lower dose Naprosyn.  The 
examiner noted that he would increase Naprosyn and add Flexeril, 
and that the Veteran knew the exercises.  See internal medicine 
progress note.  In April 2007, the Veteran indicated that he was 
still having back pain, but the assessment was back pain better 
with increased dose of Naprosyn.  The examiner noted that he 
would continue his medications.  Id.  In July 2007, the Veteran 
was seen with complaint of occasional numbness in the bilateral 
legs and indicated that he had had one episode of shooting pain 
when driving in a truck for an extended period of time.  The 
assessment was back pain/degenerative joint disease (DJD).  The 
examiner noted that he would continue his medications and that he 
was having some occasional leg pain but this was controlled with 
medications.  The examiner stressed exercise and diet.  Id.  

In February 2008, the Veteran was seen for routine visit, at 
which time he reported that he felt fair but was having some 
muscle spasm and continued to have backache.  Examination of the 
extremities revealed no edema, but did reveal some spider veins 
in the left leg.  The assessment was back pain/DJD.  The examiner 
noted that the Veteran was still having some back pain but the 
increased medication dose had helped and the Veteran was 
satisfied with his pain medications.  Exercise was discussed.  
Id.

The Veteran underwent another VA C&P spine examination on March 
26, 2009, at which time his claims folder was available and 
reviewed.  He reported occasional sharp pain in the lower back 
with the intensity of four out of ten, which he asserted was 
getting worse.  The Veteran also reported a numb and weak feeling 
of the left leg.  He indicated that work was affected and 
activities of daily living were minimally affected.  Repetitive 
motion increased the back pain and rest seemed to help.  The 
Veteran noted that he slept with pillows in between his legs and 
denied the use of a back brace and/or cane.  There was no history 
of an acute episode of excruciating low back pain requiring 
medical advice and added medications.  There was no radiation of 
pain in his legs and the Veteran denied any bladder or bowel 
dysfunction and flare ups.  

The examiner noted that one year of rehabilitation after his 2002 
surgery seemed to have helped the back pain, but the Veteran was 
not able to sustain or tolerate any external sudden jerking 
motion.  The Veteran was currently taking medication for back 
pain.  Physical examination revealed that the Veteran was 
overweight but did not appear to be in any pain and walked with a 
normal heel-toe gait.  On standing, posture was good and there 
was no back brace or cane.  The lower back revealed normal lumbar 
lordosis, muscle tone was good and there was no spasm, atrophy, 
scoliosis or kyphosis.  A midline surgical scar was noted 
measuring about three and one-half inches and described as well-
healed without any keloid formation or adhesions and without 
tenderness on palpation.  Range of motion revealed extension to 
20 degrees with pain at the end of motion, flexion to 55 degrees 
without pain, right and left lateral flexion to 15 degrees 
without pain and rotation to 10 degrees, also without pain.  Both 
lower limbs were equal in length, there was no muscle atrophy and 
muscle tone was good.  EHL strength was five out of five, 
sensation to pinprick and light touch was normal on both sides at 
all dermatomes, reflexes were 1+ and plantar reflexes were 
flexor.  Straight leg raising was 55 degrees on either side with 
the complaint of back pain but Lasegue's test was negative.  The 
examiner reported that x-rays of the lumbosacral spine revealed 
spinal fusion at the L5-S1 level and a mild degree of grade 1 
spondylolisthesis with degenerative changes at the same level.  

The Veteran was diagnosed with chronic lumbar strain with a 
history of spinal fusion at the L5-S1 level associated with grade 
1 spondylolisthesis and degenerative changes.  The examiner noted 
limited motion without any neurological deficiency in the lower 
limbs.  The Veteran was also diagnosed with an asymptomatic scar 
as described.  The examiner reported that the residuals of the 
Veteran's service-connected spondylosis and spondylolisthesis 
with degenerative changes, status post lumbar fusion, were 
described in the narrative report and that there were no 
neurological findings related to the service-connected 
disability.  Orthopedic manifestation had already been reported.  
The examiner further noted that there was no additional 
limitation of motion due to pain on use including flare-ups and 
also due to weakened movement, excess fatigability, or 
incoordination.  The pain was not significantly limiting the 
functional ability during a flare-up of the spine when used 
repeatedly.  The examiner also indicated that there was no 
history of an acute episode of incapacitating pain in his lower 
back during the last 12 months.  Lastly, the VA examiner 
indicated that the rationale for his/her opinion was based on 
objective findings, x-ray of the lumbar spine, and the fact that 
the Veteran is currently employed and working as an EMS 
technician, as reported to the examiner.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent prior to March 26, 2009.  This is 
so because the Veteran did not exhibit forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, at any time prior to this 
date.  Rather, forward flexion was, at worst, measured at 65 
degrees and the combined range of motion of the Veteran's 
thoracolumbar spine was, at worst, 165 degrees.  See April 2006 
VA C&P spine examination report.  The Board does acknowledge the 
March 2005 private medical record that reports range of motion of 
the back was somewhat limited to about 50 percent of normal, 
which, according to Plate V, would equate to 45 degrees of 
forward flexion, 15 degrees of extension and bilateral lateral 
flexion, and 40 degrees of bilateral lateral rotation.  Dr. 
Rhodes, however, did not indicate whether he tested each possible 
range of motion of the thoracolumbar spine and, moreover, 
indicated that the Veteran could not quite reach 90 degrees of 
forward flexion.  In light of the fact that specific range of 
motion measurements were not provided by Dr. Rhodes and the fact 
that "not quite" 90 degrees is significantly greater than 60 
degrees, these findings do not support the assignment of a rating 
in excess of 10 percent prior to March 26, 2009.  

In addition to the foregoing, although there were subjective 
complaints of muscle spasm and objective findings confirming 
these complaints, see December 2006 minor acute care clinic note 
and February 2007 and February 2008 internal medicine progress 
notes, there were no findings related to guarding and the noted 
muscle spasms were not severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  There is also no evidence of 
incapacitating episodes of IDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months so as to support the assignment of a 20 
percent rating under the Formula for Rating IDS Based on 
Incapacitating Episodes.  See id.; see also VA treatment records; 
records from Dr. Rhodes; June 2004 and April 2006 VA C&P spine 
examination reports.

Consideration has been given to any functional impairment and any 
effects of pain on functional abilities.  The Board acknowledges 
that the March 2005 private treatment record reported that range 
of motion of the back was somewhat limited to about 50 percent of 
normal, that attempted forward flexion was noted to reproduce low 
back pain, and that lateral twisting was noted to be somewhat 
limited and reproducing pain.  See record from Dr. Rhodes.  At 
the time of the April 2006 VA spine examination, however, there 
was no evidence of incoordination, weakness or fatigability 
during range of motion testing and functional loss due to 
subjective complaint of pain was reportedly minimal.  In light of 
the foregoing, the Board finds that a rating in excess of 10 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  This is so 
because even taking into account the findings noted above, the 
Veteran would not meet the criteria for the next higher rating.  
See 38 C.F.R. § 4.71a, DC 5235-5243 (2010).

The evidence of record dated as of March 26, 2009 supports the 
assignment of a 20 percent evaluation, but not a rating in excess 
of that.  This is so because there is no evidence that the 
Veteran's thoracolumbar spine exhibited forward flexion to 30 
degrees or less or that he has favorable ankylosis of the entire 
thoracolumbar spine so as to support the assignment of the next 
highest (40 percent) rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  There is also no evidence of 
IDS with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months so 
as to support the assignment of the next highest (40 percent) 
rating under the Formula for Rating IDS Based on Incapacitating 
Episodes.  See March 2009 VA C&P examination report.  

Consideration has been given to any functional impairment and any 
effects of pain on functional abilities.  During the March 2009 
VA examination, however, the examiner noted that there was no 
additional limitation of motion due to pain on use including 
flare-ups and also due to weakened movement, excess fatigability, 
or incoordination.  Moreover, the examiner indicated that pain 
was not significantly limiting the functional ability during a 
flare-up of the spine when used repeatedly.  In light of the 
foregoing, the Board finds that a rating in excess of 20 percent 
as of March 29, 2006 is not warranted under 38 C.F.R. §§ 4.40 and 
4.45 pursuant to the guidelines set forth in DeLuca.  This is so 
because even taking into account the findings noted above, the 
Veteran would not meet the criteria for the next higher rating.  
See 38 C.F.R. § 4.71a, DC 5235-5243 (2010).

The Board has also considered whether the Veteran manifests any 
associated objective neurologic abnormalities so as to warrant a 
separate rating under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, Note (1) (2010).  The Board acknowledges that the 
Veteran has reported numbness and weakness in both his legs 
throughout the appellate period.  See March 2005 record from Dr. 
Rhodes (numbness in the bilateral legs); January 2006 hearing 
transcript (numbness and weakness continuously going down his 
right leg); April 2006 VA examination report (occasional feeling 
of numbness in the right leg); July 2007 internal medicine 
progress note (occasional numbness in the bilateral legs; one 
episode of shooting pain when driving in a truck for an extended 
period of time); March 2009 VA examination report (numb and weak 
feeling of the left leg).  Neurological examination or screening, 
however, has consistently been normal, the Veteran has denied 
bowel and/or bladder impairment, and sensory testing has been 
normal.  See e.g. March 2005 record from Dr. Rhodes; December 
2005 ambulatory care outpatient initial history and physical 
note; April 2006 VA examination report.  Moreover, the March 2009 
VA examiner made clear that there were no neurological findings 
related to the service-connected back disability.  In light of 
the foregoing, and in the absence of any medical evidence of a 
diagnosis related to neurological abnormality associated with the 
Veteran's service-connected spondylosis and spondylolisthesis 
with degenerative disease and status post lumbar fusion with mild 
posterior disc bulging, the evidence of record does not support 
the assignment of a separate rating.  

Lastly, the Board has also considered whether a separate rating 
is warranted for the scar associated with the Veteran's service-
connected back disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  During the April 2006 VA examination, the examiner noted 
a surgical scar that was slightly tender on palpation.  During 
the March 2009 VA examination, a midline surgical scar was noted 
measuring about three and one-half inches and described as well-
healed without any keloid formation or adhesions and without 
tenderness on palpation

These are the only references to a scar associated with the 
Veteran's back disability and these findings do not support the 
assignment of a separate rating for the Veteran's scar as it is 
not deep and does not cause limited motion in an area that 
exceeds six square inches (39 square centimeters); is not deep 
and nonlinear in an area of at least six square inches (39 square 
centimeters) but less than 12 square inches (77 square 
centimeters); is not superficial without causing limited motion 
or superficial and nonlinear in an area of 144 square inches (929 
square centimeters) or greater; is not superficial and unstable 
or painful on examination; and it does not limit the Veteran's 
back function.  See 38 C.F.R. § 4.119, DCs 7801-7805 (2009); 73 
F.R. 54708 (Sep. 23, 2008).  While painful on one instance in 
April 2006, this resolved.  

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's back disability, to 
include pain, limitation of motion, spasm and tenderness, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 
5235-5243), which reasonably describe the Veteran's disability.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted for this claim.  

III.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the July 2004 rating decision that is 
the subject of the appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
November 2003 letter.  He was also notified of effective dates 
for ratings and degrees of disability.  See March 2006 letter.  
The Board notes that "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated - it has been proven."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  When service connection 
has been granted and an initial disability rating and effective 
date have been assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled as to this 
claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claim.  The 
record does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

An initial rating in excess of 10 percent for spondylosis and 
spondylolisthesis with degenerative disease and status post 
lumbar fusion with mild posterior disc bulging is denied prior to 
March 26, 2009.  

An initial rating in excess of 20 percent for spondylosis and 
spondylolisthesis with degenerative disease and status post 
lumbar fusion with mild posterior disc bulging is denied as of 
March 26, 2009.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


